 III theMatter of CHRYSLER CORPORATION,EMPLOYERandINTERNA-TIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 7-R-2601.-DecidedFebruary 9, 1948Rathbone,Perry, Kelleyand Drye,by Mr. T. R.Iserman,of NewYork City,for the Employer.Mr. Maurice Subar,byMr. JackN. Tucker,of Detroit, Mich., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on July 16, 1947, before Jerome H. Brooks, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of Chairman Herzog and Board Members Murdockand Gray.Upon the entire record in the case, the National Labor RelationsBoard makes the following :-FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERChrysler Corporation, a Delaware corporation having its generaloffices in Detroit, Michigan, is engaged in the manufacture of auto-mobiles and automobile parts and accessories, at plants located inthe States of Michigan, Ohio, Indiana, and California.This pro-ceeding is concerned only with the John R plant, located in Detroit,Michigan.Annually the Employer purchases raw materials andfinished parts valued in excess of $250,000,000, of which approxi-mately 45 percent is shipped to its Michigan plants from points lo-cated outside the State.Before the war, the Employer sold and de-livered to purchasers who resided outside the State, approximately 75percent of the finished products manufactured in its Michigan plants.76 N. L.R. B., No. 9.50 CHRYSLER CORPORATION51Wefind that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.Ti-FE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit orunits.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITSThe Petitioner seeks three separate units consisting of (a) em-ployees in the Photographic department,(b) employees in the OfficeEquipmentdepartment, and (c)employees in the CentralMailing,Central Files, Stationery, Stationery Production,and AdvertisingStock departments.The Petitionerwould exclude,from each unit,confidential clerks and secretaries to executives and supervisors, groupleaders,foremen and all other supervisoors.The Employer contendsthat the units requested are inappropriate because(a) the employeesinvolved allegedly are confidential employees,and (b)the Petitioneralready represents the Employer'sproduction employees.In thealternative,the Employer urges that, in addition to separate units forPhotographic and Office Equipment department employees,separateunits should also be established for Central Mailing and Central Filesdepartment employees.There is no dispute as to the categories ofemployees to be included in, and excluded from, the proposed units.The John R plant furnishes clerical and other services to the Em-ployer's central offices and 14 operational plants in Detroit, Michigan.All operations within the plant are supervised by a single plant super-intendent.The following are the departments involved in thisproceeding :CentralMailing Department,in which incoming,outgoing, andinterplant correspondence,sealed and unsealed, is collected,sorted,and distributed among the various plants.Material handled in thedepartment consists of letters,orders, price bulletins,statistical re-781902-48-vol. 7G5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDports, credit ratings, advertising material, and, occasionally, writtenmatter relating to labor relations.Executives may, and sometimesdo, transmit confidential matter by direct mail, rather than throughthe Central Mailing department.Employed in this department aremail sorters, postal clerks, a typist, a messenger, and truck drivers.'Central Files Department,in which financial reports, pay-roll rec-ords, production records, correspondence, and other records pertain-ing to the Employer's business, including completed labor relationsmatters, are filed and stored.Employed in this department are fileclerks, a vault custodian, and a stock handler.Stationery Department,which orders and distributes stationeryitems and printed forms, including production and accounting forms,and advance publicity material, which may reveal new products,prices, and sales policies.Employed in this department are stockmen,follow-up clerks, general clerks, a filing clerk, a junior auditor, afan-fold operator, a forms specifier, a Sunstrand machine operator,and a typist.'Stationery Production Department,where record cards relating towarehouse and distribution operations are produced, addressographplates are made and maintained, and general mailing material, such aspublicity matter, dealer agreements, price lists, and parts specifica-tions, are inserted in mechanically addressed envelopes.Employedhere are multilith operators, multilith typists, addressograph opera-tors, file clerks, mail binders, and a proof reader.Advertising Stock Department,in which price lists, and publicityand advertising literature are stored and shipped to dealers.Em-ployed in this department are stockmen and a file clerk.Photographic Department,where photographs of products andphotostats of fornnllas, contracts, and correspondence are made.Thisdepartment employs photographers, a reproduction operator, a photoprinter, a photostat operator, a laboratory assistant, and several clerkswho assist the operators.Office Equipment Department,which has the responsibility of re-pairing all kinds of office machineryThe employees in this depart-ment are mechanics and their necessary assistants.3'The truck drivers drive small panel trucks to and from the several plants,gatheringand disci ibutmg incoming and outgoing mail.Both parties agree to their inclusion in theunit'There are also within the department two courtesy drivers,who drive executivesbetween the various plantsBoth parties agree to exclude these courtesy drivers fromthe unitwe shall exclude them3In addition to the seven departments described above, there are three other depart-ments, Chrysler Motors Magazine, which employs only editors and magazine writers,Central Service, an executive department consisting of executives and their confidentialsecretaries,and Power house and Maintenance.Both parties agree to exclude theemployees in these three departments from all units CHRYSLER CORPORATION53As stated above, the Employer contends that the employees whomthe Petitioner seeks to include in its proposed units are confidentialemployees and hence must be excluded from any bargaining unit.We do not agree that they are confidential employees within the Board'sdefinition 4Although a large number of these employees handle busi-ness and financial records of the Employer, including some labor rela-tions records, all of them act in a relatively routine minor clericalcapacity.None of them acts in a confidential capacity to any execu-tive active in the field of labor relations:5Accordingly, we find thatthe employees included in the units found appropriate hereinafterare not confidential employees.The further contention of the Employer that clerical employees maynot be represented by the Petitioner because the Petitioner alreadyrepresents production employees is also without merit.6The Employer asserts, finally, that separate units should be estab-lished for the employees in the Central Mailing and Central Filesdepartments, respectively.We perceive no reason for separating theclerical employees ni these departments from each other and from theclerical employees in the other three related departments.All theseemployees have essentially the same skills and work in the same build-ing, under similar working conditions.Accordingly, we shall includethe employees in the Central Mailing, Central Files, Stationery, Sta-tionery Production, and Advertising Stock departments in a singleunit.We find that each of the following units in the Employer's John Rplant, excluding from each unit confidential clerks and secretaries toexecutives and supervisors, group leaders, foremen, and all othersupervisors as defined in the amended Act, is appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :It.All employees in the Photographic department.2.All employees in the Office Equipment department.3.All employees in the Central Mailing, Central Files, Sta-tionery, Stationery Production and Advertising Stock depart-nients, excluding courtesy drivers.-DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Chrysler Corporation, Detroit,"Matter of Ford Motor Company,66 N L. R. B. 13175It isnoted that the Petitioneragrees to the exclusion of all-confidentialclerks andsecretaries to executives and supervisors6SeeMatter of Armour and Company,49 N L.R. B G88 and 54 N L R B. 1005, enf dN L R B N ArmourandCompany,154 F (2d) 570 (C C A 10). 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan, a separate election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Director forthe Seventh Region, Detroit, Michigan, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in each of the units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period because1 hey were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and anyemployees on strike who are not entitled to reinstatement, to determinein each unit whether or not they desire to be represented by Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America(UAW-CIO),for the purposes of collectivebargaining.MEMBER GRAY took no part in the consideration of theabove Decisionand Direction of Elections.